Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

The following is an examiner's statement of reasons for allowance:
Applicant’s argument with regarding to the newly amended claims 1-2, 4-13, 16-21 has been persuaded. The teaching relied upon by the Examiner in the prior art of record to U.S. Patent 5,731,827 to Mantell et al. are neither suggested nor taught the gas introduction flow passage that introduces a gas into the fluid flow passage, wherein the gas introduction flow passage is coupled with at least one of a position in which the narrow portion is formed and a position upstream of the narrow portion based on a flowing direction of a fluid flowing through the fluid flow passage (claim 1);  the fluid flow passage includes a reflux flow passage that refluxes the liquid on a downstream side of the narrow portion to an upstream side of the narrow portion (claim 16), alone or in combination as claimed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 8:30AM – 5:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
	
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853